Citation Nr: 1401918	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  13-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for residuals of a cold injury to the lower extremities.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to October 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The issue of entitlement to service connection for residuals of a cold injury to the lower extremities is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of headaches and vertigo due to vertebrobasilar insufficiency.  

2.  The Veteran's service-connected disabilities are bilateral hearing loss and tinnitus.

3.  There is no evidence linking the Veteran's current headaches, vertigo and symptoms of dizziness to active duty service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active military service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.310(a) (2013).

2.  Dizziness was not incurred in or aggravated by active military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

The Veteran has been provided the requisite notice with respect to his claims for service connection for a headaches and dizziness in a letter dated March 2012, which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in conjunction with his claims for entitlement to service connection and the examinations are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

In the instant case, the Veteran claims entitlement to service connection for headaches and dizziness either as being related to his military service or to a service-connected disorder.  

The Veteran served on active duty from June 1951 to October 1954.  A December 1951 service treatment record reveals that the Veteran sought treatment for complaints of light headedness, nausea, slight headache, and a sore throat.  The clinical evaluation revealed he could stand steady with his eyes open or closed.  He was prescribed medication and told to report to sick call in the morning.  On December 19, 1951 he reported service connection of dizziness but no abdominal pain; additional medication was prescribed.  

In September 1952, the Veteran received medical treatment for a cold, with a stiff neck and headaches; medication to treat his cold was issued.  An October 1952 service treatment record indicates that he had symptoms of sore throat and headaches.  On ears, nose, throat (ENT) evaluation he reported pain in the back of his head and a sore throat; the diagnosis was acute tonsillitis.

In November 1953, a medical examination of the Veteran did not reveal any abnormalities; there was no indication of any symptoms headaches or dizziness.

In May 1954, the Veteran reported symptoms of his "ears plug up when flying accompanied by severe headache."  It was noted that the Veteran reported these symptoms in an effort to avoid flying to England as part of his duties.  The Veteran reported headaches that started at the back of his neck and went to his ears.  No other pain was reported.  However, the ENT examination revealed no abnormalities.  The examiner's impression was headache due to "mental dislike for flying."  The Veteran was cleared to fly to England.  

In October 1954, the Veteran's service separation examination revealed no abnormalities, with no indication of headaches or dizziness.  

In January 1955, a VA examination of the Veteran was conducted.  At this examination the Veteran did not report any symptoms of headache or dizziness.  

A private audiology evaluation of the Veteran was conducted in July 2002.  While the Veteran reported having tinnitus, he did not report symptoms of dizziness or headache.  

On a January 2002 VA outpatient treatment record, a large number of medical disorders were noted in the diagnosis section including, but not limited to, diabetes mellitus, panic attacks, and Bell 's palsy.  He reported symptoms of dizziness and complications from Bell's palsy, which had begun before Christmas 2001.  

In January 2002, on a VA outpatient examination, no symptoms of headache or dizziness were reported or noted.  In February 2002, a VA outpatient treatment record notes an assessment of chronic vertigo, secondary to vertebral basilar insufficiency.  A May 2002 VA psychiatric evaluation also noted a history of vertigo, secondary to vertebral basilar insufficiency.  A December 2009 VA outpatient treatment record indicates vertigo as a medical disorder in the Veteran's primary medical history.  

In May 2012, on a VA examination, the Veteran reported complaints of dizziness for the past 10 years, which he described as a sensation of being lightheaded.  He indicated that it occurred with positional changes, but also occurred spontaneously.  The examining physician noted the Veteran's medical history of diabetes mellitus, stroke, irregular heartbeat, and arthritis of the hip.  Ear examination revealed normal findings.  The Veteran ambulated carefully, but with hesitancy.  Romberg testing was negative.  Videonystagmography testing was conducted and revealed a "32% right unilateral vestibular weakness on caloric testing with compensation."  Additional diagnostic testing did not reveal the presence of positional vertigo.  The examining physician's medical opinion was that the Veteran's "dizziness, falls, and black out spells are not directly related or aggravated by his history of military noise exposure with subsequent hearing loss and tinnitus."  

In May 2012, at a VA neurologic examination, the Veteran reported a history of developing neck pain which radiated to the back of his ears during service in May 1954.  The Veteran reported having current neck pain and headaches up to twice a week for the past five years.  After the clinical examination, the diagnosis was tension headaches.  The examiner's medical opinion was that it was "less likely than not" that the Veteran's current headaches were related to his military service or the instances of treatment for headaches noted therein.  The examiner specifically noted the history of headaches dating back four to five years related to arthritic changes to the neck.  

In November 2012, a VA physician reviewed the evidence of record and stated that the Veteran's current dizziness was "less likely than not" related to the symptoms of dizziness that the Veteran experienced during service.  

Service treatment records reveal that Veteran had complaints symptoms of headaches and dizziness during service.  His dizziness and headaches were evaluated to be symptoms of specific disorders such tonsillitis and a cold.  His headaches in 1954 were the result of his desire not to fly overseas on military assignment.  Service connection is in effect for bilateral hearing loss and tinnitus.  The current diagnoses of tension headaches and vertigo are reported as secondary to vertebral basilar insufficiency.  The Veteran has not presented any evidence, or  any argument, linking the claimed disabilities to his military service over half a century earlier.  He has not asserted that symptoms of headache and/or dizziness have been present since service.  Rather, his reports to medical personnel indicate recent onset of these symptoms in the past five to 10 years.  Importantly, the medical examinations have yielded medical opinions that the claimed disorders are unrelated to service or service-connected disabilities.  There is no probative evidence linking the current headaches and dizziness to military service, the symptoms of headaches and dizziness noted during service, or to any service-connected disability.  

Accordingly, the preponderance of the evidence is against the claims for service connection for headaches and dizziness; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for headaches is denied.

Service connection for dizziness is denied.


REMAND

The Veteran claims entitlement to service connection for residuals of a cold injury to the lower extremities.  He has asserted this as a claim for a leg condition with paralysis, which was denied in a February 2011 rating decision.  He also asserted this as a claim for a bilateral foot condition, which was denied in an October 2011 rating decision.  Finally, he asserted this as a claim for cold sensation, peripheral neuropathy, and Raynaud's phenomenon, which he claimed were the result of cold weather trauma.  These claims were denied in a June 2012 rating decision.  Although these claims have been addressed separately, they all appear to be the same claim.  Accordingly the Board has recharacterized the issue on appeal more generally as entitlement to service connection for residuals of a cold injury to the lower extremities.  

The Veteran has submitted lay statements from a former service buddy which indicate that both served in cold, wet conditions during service.  There is also medical evidence of abnormalities related to the Veteran's lower extremities.  A VA examination is necessary with respect to the Veteran's claim for service connection.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination for cold injuries to determine whether any current residuals of cold injury are present and related to his military service.  The examination report should include a detailed account of all symptoms of the feet and lower extremities found to be present.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner indicate if the Veteran has any current disability of the feet or legs as a residual of a claimed cold injury during service and provide an opinion as to whether any currently diagnosed disorder is related to his the claimed cold injury during service.  If additional examination such as podiatry, or neurology, is necessary, then the appropriate examination(s) must also be ordered and conducted.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


